Colerick, C.
This action was brought by the appellee to recover the value of certain services which he rendered as an attorney for the appellant. The issues were tried by a jury, resulting, over a motion for a new trial, in the rendition of a judgment in favor of the appellee. The only question presented for our consideration involves the correctness of the ruling of the court below in overruling the motion for a new trial. The reasons assigned in support of the motion were, that the verdict was not sustained by sufficient evidence, and was contrary to law, and that the court erred in refusing to give to the jury certain special instructions which were presented by the appellant.
We have examined the evidence, which is in the record, and find that, although conflicting, it strongly tends, at least, to sustain the verdict. Therefore, under the well and long established practice of this court, we can not disturb the verdict on the weight of the evidence.
The instructions given to the jury by the court, on its own motion, are not in the record. In their absence we can not say that they did not fully embrace and cover all the principles of law correctly asserted in the special instructions, and for that reason that the special instructions were not properly refused by the court. The presumption is that the court performed its duty, and gave general instructions covering the issues in the case. City of Indianapolis v. Murphy, 91 Ind. 382.
Per Curiam. — The judgment of the court below is affirmed, at the costs of the appellant.